Citation Nr: 1614843	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 2003 to September 2003, and from June 2007 to June 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In the February 2010 rating decision the issue of entitlement to an increased evaluation for degenerative joint and disc disease of the lumbar spine was denied.   The Veteran filed a timely notice of disagreement in March 2010.  The RO issued a statement of the case (SOC) in March 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in March 2011.

In the July 2010 rating decision the issue of entitlement to an increased evaluation of degenerative joint disease of the right shoulder was addressed.  The Veteran filed a timely notice of disagreement in September 2010.  The RO issued a statement of the case (SOC) in April 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in April 2011.

The Board notes that the RO had previously denied the issue of entitlement to a TDIU in a September 2009 rating decision which the Veteran did not appeal. 

The Veteran testified before the undersigned at a February 2012 hearing at the RO. A transcript has been associated with the file.

In a January 2013 statement, the Veteran referenced his service-connected disabilities including the left knee and PTSD disabilities, which are not before the Board, and he requested "total disability due to [his] injuries." 

In May 2014 the Board reviewed the Veteran's claim for entitlement to an increased rating for degenerative joint disease of the right shoulder, and entitlement to an increased rating for a degenerative joint and disc disease of the lumbar spine.  The Board remanded the case in May 2014 to obtain outstanding Social Security Administration (SSA) records and to afford the Veteran a VA examination.  The Agency of Original Jurisdiction (AOJ) obtained SSA records, and afforded the Veteran an examination.  The Board referred the issue of entitlement to a TDIU to the RO for adjudication.  

In the January 2015 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran wanted the Board to take jurisdiction over the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). The Court of Appeals for Veterans Claims has indicated that a claim for TDIU due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Id. A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 
TDIU was added to the appeal in the March 2015 Board Remand. 

In March 2015 the issues before the Board were, entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder from June 14, 2008 to July 30, 2012; from September 1, 2012 to May 13, 2013, and from August 1, 2013, entitlement to an initial rating in excess of 10 percent for degenerative joint disc disease of the lumbar spine, and entitlement to a TDIU.  The Board issued a decision with regard to the right shoulder disability and lumbar strain, and remanded the issue of entitlement to a TDIU.  The Board remanded the case so that the AOJ could send proper VCAA notice with regard to the TDIU claim, and to have a Social and Industrial Survey scheduled to ascertain the impact of the Veteran's service-connected disabilities on his employability.  The Agency of Original Jurisdiction (AOJ) completed all requested development

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

In the January 2016 Informal Hearing Presentation, the Veteran's representative stated as follows:  "[T]he Veteran submitted a narrative received on October 19, 2015, which cites a recent series of medical reports that he requested be considered when a decision was made on his claim.  He appears to be confident that these cited records would be more than enough to support his claim.  We remain unclear if the narrative or the cited records were evaluated and considered by the RO before its unfavorable decision of October 2015. Thus, if these probative evidences [sic] are found to be not evaluated by the RO before its unfavorable October 2015 decision, then we request a remand for them to be adequately attended and another decision be promulgated if warranted."  The Veteran's October 2015 statement was received after the October 2015 supplemental statement of the case; however, a review of the statement shows that the medical evidence referenced pertains to the Veteran's desire for "an increase in [his] disability compensation" for a "neck injury."  Indeed, in a prior June 2015 statement, the Veteran requested an increased rating for his neck disability.  Accordingly, this matter is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The evidence of record does not persuasively show that the Veteran's service-connected disabilities preclude him from following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Board observes that the Veteran appealed with respect to the propriety of the ratings for degenerative joint disease of the right shoulder, and degenerative joint and disc disease of the lumbar spine.  In March 2015, the Board noted that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU due to service connected disabilities existed as a part of the claim for increase.  In March 2015 the Board remanded the issue of entitlement to a TDIU.  A letter was sent in April 2015, providing the Veteran with the requisite information to substantiate the claim.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, Social Security Administration records, and lay statements in support of the claim.  The Board has also obtained VA treatment records and VA examination reports from January 2010, July 2010, December 2013, July 2014, and October 2015, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The record reflects that at the February 2012 hearing, the VLJ explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Appropriate development was ordered by the Board to substantiate the Veteran's claims.   Through such actions, the undersigned satisfied the duties incumbent on a Veterans law Judge.   See Bryant v.  Shinseki, 23 Vet.  App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

The Board notes that the case was remanded in May 2014.  The Board's May 2014 remand directed that the AOJ obtain VA treatment records, obtain Social Security Administration records, and that the Veteran be afforded a VA examination to determine the severity of his degenerative joint and disc disease of the lumbar spine.  Social Security Administration records and VA treatment records were obtained, and the Veteran was afforded a VA examination in July 2014.  A SSOC was issued in December 2014.  

In March 2015, the Board issued a decision with regard to the right shoulder disability and lumbar strain, therefore, these issues are no longer before the Board.   Additionally, the Board remanded the issue of a TDIU in March 2015.  The Board's March 2015 remand directed that the Veteran be afforded a VA examination to determine the current level of occupational and social impairment due to the Veteran's service-connected disabilities, ensure compliance with the VCAA's duty to notify and to assist on the TDIU claim, and if any benefit is denied to issue a Supplemental Statement of the Case (SSOC).  A VCAA letter was sent to the Veteran in April 2015, and the Veteran was afforded a VA examination in October 2015.  A SSOC was issued in October 2015.

Accordingly, the requirements of the May 2014, and March 2015, remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. TDIU

A total disability rating may be assigned, where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

Service connection is in effect for PTSD rated as 50 percent disabling since June 2008, and degenerative joint and disc disease of the lumbar spine rated as 10 percent disabling since June 2008.  A 20 percent rating is in effect for degenerative joint disease, impingement with rotator cuff and supraspinatous status post arthroscopy with mini open rotator cuff repair since June 2008, with a 100 percent rating in effect for July 2012 and May 2013, on the basis of a period of convalescence.  Service connection is in effect for radiculopathy of the right upper extremity rated as 10 percent disabling, and carpal tunnel syndrome of the right upper extremity with a 10 percent rating both since September 2010.  A 10 percent rating is in effect for degenerative changes of the left knee, since September 2010, with two periods of a 100 percent rating in effect for June 2001 and February 2012, for the periods of convalescence.  A non-compensable rating is also in effect for scars status post arthroscopies, since May 2013.  The combined evaluation effective June 2008 is 60 percent, and since September 2010 the combined evaluation is 70 percent.

The Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU based on his service-connected disabilities.  Effective September 2010 the Veteran is in receipt of at least one disability ratable at 40 percent or more, and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  

The issue of unemployability was raised by the Board in the March 2015 Remand.  A VA Form 21-8940 (Application For Increased Compensation Based on Unemployability), was sent to the Veteran in April 2015, however the Veteran did not complete this form and submit it to the VA for consideration.  

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

The Board finds that the evidence of record does not persuasively show that the Veteran's service-connected disabilities render him unemployable.  

In February 2012, at the Board hearing, the Veteran testified to using pain medication daily for his shoulder, and reported he used to bowl, but could no longer participate.  The Veteran testified that when he bends over, he has to support himself, and that his job as a driver aggravated his back.  The Veteran stated that his back limited him in the amount of weight he could lift.  

VA treatment records from the Topeka VAMC from 2008 through December 2014 document treatment and care for the Veteran's PTSD, shoulder, back, and knee conditions.  In a February 2011 Topeka VAMC record the Veteran reported working as a transport driver moving inmates around, and working on average 20 to 30 hours per week.  The Veteran reported pain in his knee after a long drive.   In a note from March 2014, it was reported the Veteran was fully capable of performing all activities of daily living, and that he lived alone.  The Veteran worked part time as a prisoner transport driver.  

The Veteran had a VA examination at the Topeka VAMC in January 2010 for his spine.  The Veteran reported daily mild to moderate pain.  There was evidence of painful motion, with mild pain at rest.  There was no evidence of spasm, weakness, atrophy or guarding.  The Veteran was diagnosed with degenerative osteoarthritis and disc disease of the thoracolumbar spine with disc protrusion/herniation at L4-5, and L5-S1.

In July 2010 the Veteran had a VA examination at the Topeka VAMC for his right shoulder.  The Veteran reported right shoulder pain, for which he applies ice or heat at times of pain and takes pain medication.  The Veteran was employed as a security transport driver, driving prisoners.  The Veteran reported no significant effect on his occupation.  

The Veteran had a VA examination in December 2013 at the Topeka VAMC.  With respect to the Veteran's right shoulder, he had localized tenderness or pain on palpation of the joints of the right shoulder.  There was no ankylosis of the shoulder joint.  The Veteran had functional impairment of the arm, including less movement than normal, weakened movement, excess fatigability and pain on movement.   The examiner noted that the Veteran's shoulder condition had no functional impact on his ability to work.  

In July 2014 the Veteran had a Topeka VA examination for his spine and shoulder.  The Veteran reported owning a back brace but not wearing it often during the summer.  The Veteran reported aggravating factors to include activity, noting that his part time job which required a lot of driving caused discomfort. The Veteran reported that he believed driving on the tractor on a farm did not likely help with his back pain.  The Veteran reported that his back would not cause him trouble until he got up, which would then cause him pain for a moment and then subside.  With regard to the impact of his back pain on his ability to work, the Veteran stated that he cannot do heavy lifting.  With regard to his right shoulder, the Veteran has had two surgeries and has undergone physical therapy.  With regard to his shoulder pain's impact on his ability to work, the Veteran is limited in his reaching and lifting ability.  

In October 2015 the Veteran submitted a statement attesting that he is entitled to an increase in disability compensation.  As stated in prior statements, the Veteran indicated that the hours of sitting and driving as a Security Transport driver, caused discomfort, and he added that he "may be forced to drastically cut back on hours or stop working altogether."   

In October 2015 the Veteran had a social work and industrial survey at the Topeka VAMC.  The Veteran exhibited good eye contact, appropriate behavior, range of expressions, and was attentive and cooperative.  As it pertained to PTSD, the Veteran had a foreshortened sense of future.  The Veteran reported difficulty falling and staying asleep and irritability and temper outbursts, along with difficulty concentrating.  The Veteran worked as a corrections officer at a state prison from 2003 to 2007, and starting in 2008 he did not return to that work because of his physical injuries affecting his neck, back, shoulders and knees.  The Veteran has a Bachelor's degree in Agriculture and a Master's degree in Administration.  The Veteran works for security transportation.  The Veteran initially worked on his family farm in the 1960's, and later as a corrections officer.  The Veteran reported good relationships with co-workers, supervisors and subordinates.   The Veteran did not report any periods of unemployment.  The examiner noted the Veteran was working in an occupation that is below his education and training level.  The Veteran receives social security disability benefits, because of his musculoskeletal conditions, which in turn limit the number of hours he can work.  As a result of the SSDI benefits, the Veteran reported choosing to work part-time as a security transport professional.  The Veteran's service-connected disabilities have contributed to his reduced work ability.  The Veteran was not allowed to return to the corrections job after his physical injuries and limitations were shown to his employer in 2008.  The Veteran reported having few friends and being satisfied with his friendships.  The Veteran has been twice divorced and is not currently involved in a romantic relationship.  The Veteran reported riding a motorcycle, reading, watching TV, and engaging in activities with his children now aged 22 and 18.  The Veteran has been employed as a security transport professional for the past six years.  The Veteran has not lost any time from work during the past 12 months.  The Veteran suffers from multiple musculoskeletal injuries and afflictions affecting his cervical spine, lumbosacral spine, right shoulder, left knee, right wrist, and from PTSD.  These together have affected his employability as a corrections officer, such that he now works part-time as a security transport professional.  The examiner noted that the functional impairment caused by the Veteran's service-connected disabilities is largely in the physical domain because of multiple joint and back conditions that rendered him not employed by the corrections system where he worked prior to 2008.  Since 2008 the Veteran has worked as a security transporter and he drives for long distances which potentially aggravates his physical conditions.    The examiner went on to state that given the Veteran's education levels of a master's degree and his experience in corrections, he may be suitable for more sedentary employment in corrections, judicial or mental health fields.   

Social Security Administration records were obtained and reviewed.  The Veteran has been in receipt of Social Security Disability Insurance Benefits (SS DIB) since November 2008.  Affective mood disorder is listed as the primary diagnosis and disorder of the back is listed as the secondary diagnosis.  In November 2010, a personnel officer from the Veteran's place of employment completed a work activities questionnaire on behalf of the Veteran.  The personnel officer noted the Veteran experienced pain following a lengthy transport.  When questioned whether the Veteran had ever worked a full time schedule, the response was "No, usually not available."  On the September 2010 Veteran's application form for SSDI benefits, the Veteran noted he can no longer stand or walk for hours as he once did prior to his injuries.  The Veteran reported shoulder and back injuries limit his ability to lift over ten pounds without pain.  In August 2010 the Veteran's brother completed a Function Report for the Veteran.  The Veteran's brother reported that the Veteran is not able to perform strenuous labor for more than one hour.  His brother reported that the Veteran enjoys hunting, shooting sports, being with his family, and watching television.  A friend, T. W., completed the function report in August 2010 as well, and reported the Veteran "goes to work when called in."  The Veteran's brother and T.W. reported the Veteran is capable of caring for himself.  A Work Activities Questionnaire was completed by a Director of Human Resources from the Auburn Washburn USD, in August 2010.  The Director indicated the Veteran worked from December 2009 to May 2010, and was terminated because he kept a handgun in his car, and stimulated shooting bullets with his hand held radio around students.  On his function report update in July 2010, the Veteran reported working for Security Transport Services, and stated that his back and legs become sore after driving.  The Veteran reported he currently reads and watches TV, and goes target shooting twice a month.  Dr. R. B., completed a functional capacity assessment December 2010, and reported that the Veteran intellectually can understand complex detailed instructions.  The Veteran was noted to work best in a setting that did not require close contact with others including the general public, aside from that, the Veteran was deemed capable of competitive work.  Dr. R. B., observed no cognitive limitations in the Veteran that would interfere with employment.   

The Board finds that the VA examiners and health care providers' opinions are entitled to greater weight than the Veteran's opinions because of the VA examiners and health care providers' specialized training in evaluating disorders and impartiality.  

As noted above, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining employability, the Veteran's level of education, special training, and previous work experience is for consideration.  The Board is not persuaded that given the Veteran's level of education, special training, and previous work experience, his service-connected conditions render him unemployable.  Per the SSA records, and a functional capacity assessment conducted in December 2010, Dr. B. deemed the Veteran capable of competitive work, with a recommendation only that the Veteran not work in close contact with others.  The Board notes that the Veteran is employed currently transporting prisoners to various locations.  Further, the Veteran's October 2015 statement that following hours of sitting and driving caused discomfort, and that he "may be forced to drastically cut back on hours or stop working altogether," is not persuasive evidence that his service-connected disabilities actually render him unable to secure and follow a substantially gainful occupation.  Rather, the record shows that the Veteran is currently employed, and by choice works between 20 to 30 hours per week.  

Additionally, according to the October 2015 social work and industrial survey at the Topeka VAMC, the Veteran reported working as a corrections officer at a state prison from 2003 to 2007, and starting in 2008 he did not return to that work because of his physical injuries.  The Veteran has a Bachelor's degree in Agriculture and a Master's degree in Administration, and the examiner noted the Veteran was working in an occupation that is below his education and training level.  The fact that the Veteran had not lost any time from work in the past 12 months does not support a contention of unemployability.  Though the examiner noted that the Veteran's current employment as a security transporter potentially aggravated his physical conditions, there is no credible indication in the records that the Veteran's service-connected conditions render him unemployable.  Crucially, the VA examiner noted that given the Veteran's education levels of a master's degree and his experience in corrections, he may be suitable for more sedentary employment in corrections, judicial or mental health fields.  Thus, while the Veteran's service-connected disabilities preclude various types of physical employment, given the Veteran's high eduction, his ability to "understand complex detailed instructions," and his marketable transferable skills, the record shows that the Veteran is capable of performing sedentary employment. 

The aforementioned evidence shows that the Veteran continues to be capable of performing the mental acts required by employment.  For these reasons, the Board finds that the medical and lay evidence of record does not persuasively suggest that the Veteran's service-connected disabilities preclude him from following a substantially gainful occupation.  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


